Opinion issued December 20, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00869-CV
                             ———————————
  ROBERT AND DIANA GULLEDGE, INDIVIDUALLY AND IN THEIR
   OFFICIAL CAPACITIES, AND THE GULLEDGE FAMILY LIVING
                     TRUST, Appellants
                                          V.
       WARREN WESTER AND THEODORE SULLIVAN, Appellees



                     On Appeal from the 10th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 16-CV-1022

                           MEMORANDUM OPINION
      Appellants, Robert and Diana Gulledge, Individually and in Their Official

Capacities, and The Gulledge Family Living Trust, have filed an unopposed motion

to dismiss this appeal. Appellants state that they no longer wish to pursue this appeal
and further request that all costs be assessed against the party incurring the same.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2), 42.1(a)(1), (d). No other party has filed

a notice of appeal and no opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal, with costs to be

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (d),

43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                          2